IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


BARBARA QUALMANN AND
CHRISTOPHER QUALMANN,

             Appellants,

 v.                                                   Case No. 5D15-2579

DEUTSCHE BANK NATIONAL
TRUST, ETC., ET AL.,

           Appellees.
________________________________/

Opinion filed January 13, 2017

Appeal from the Circuit Court
for Seminole County,
Robert J. Pleus, Jr., Senior Judge.

Barbara Qualmann, Longwood and
Christopher R. Qualmann, Ocoee, pro se.

Michael W. Smith, of Baker, Donelson,
Bearman, Caldwell & Berkowitz, PC, Orlando,
for Appellee, Deutsche Bank National Trust
Company, as Trustee of Ameriquest Mortgage
Securities, Inc. Asset Backed Pass Through
Certificates, Series 2004-R-12 Under the
Pooling and Servicing Agreement.

No Appearance for Other Appellees.


PER CURIAM.

      Appellants challenge the foreclosure judgment entered after a non-jury trial.

Concluding that one issue on appeal is partially meritorious, we reverse and remand this
cause for a new hearing on damages. Although the evidence supports a substantial

component of the aggregate damage award, the evidentiary foundation for the total

amount of damages is lacking. Upon remand, the trial court shall conduct a new hearing

on damages. See Peuguero v. Bank of Am., N.A., 169 So. 3d 1198, 1203 (Fla. 4th DCA

2015) (remanding for new damages hearing where properly admitted evidence did not

support total amount awarded in foreclosure judgment). We reject Appellants' other points

on appeal without discussion. In all other respects, we affirm.



       AFFIRMED IN PART; REVERSED IN PART AND REMANDED.


COHEN, C.J., TORPY and BERGER, JJ., concur.




                                            2